Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an acquisition unit configured to acquire…”; “an extraction unit configured to extract…”; “a route determination unit configured to determine…” in Claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The Claim limitations interpreted under 112(f), namely: “an acquisition unit configured to acquire…”; “an extraction unit configured to extract…”; “a route determination unit configured to determine…”, are not supported by corresponding structure within the specifications that would allow for the execution of the stated functions. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Several claim limitations from Claim 1 are being interpreted under 112(f) and therefore there must exist in the specifications a clearly defined structural element that modifies the generic placeholder for “means” in such a way as to allow for the execution of the stated functions. Such support is missing from the specifications and therefore the claim limitations are indefinite.
Claims 1 – 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
These Claims contain the language “low-temperature environment” and/or “high-temperature environment”. These terms are indefinite because the metes and bounds of the claim cannot be readily ascertained as they are inherently relative terms. 
 Examiner’s Note: Using instead a phrase equivalent or analogous to “a predetermined threshold temperature” which constitutes an upper bound for the low temperature environment or a lower bound for the high-temperature environment would serve to define the metes and bounds of this claim in an absolute sense although there are other ways that may be more suitable for this application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 6, and 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The complete step-by-step analysis under 35 U.S.C. 101 is provided below:
Step One: Does the Claim Fall Within a Statutory Category?
Yes, Claim 1 is directed towards a machine, Claim 6 is directed towards a method (process), and Claim 7 is directed towards a non-transitory storage medium (article of manufacture).
Step Two A, Prong One: Is a Judicial Exception Recited?
Yes, Claim 1 recites acquiring information, extracting information, and determining a route based on that information which, but for the recitation of generic components, are processes that are capable of being performed by the human mind and therefore represent an abstract idea. Claim 7 recites the same functions without the generic components. Claim 8 merely recites the same function being executed on a generic computing component.
Step Two A, Prong Two: Is the Abstract Idea integrated into a Practical Application?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements that are listed, “an acquisition unit”, “an extraction unit”, and “a route determination unit” require no more than a general purpose computer to perform the claimed functions. 
Step Two B: Does the Claim as a whole amount to significantly more than the Judicial Exception?
No, as stated previously, the inventive aspect of these claims amount to no more than abstract ideas that are being applied on generic components performing routine, well-understood functions. The inclusion of generic components merely amounts to instructions for applying the abstract ideas and add no meaningful limitations to the Claims. 
Dependent Claims
Claims 2-5 are rejected under 35 U.S.C. 101 for being directed towards an abstract idea without significantly more.
Claim 2 merely further specifies how data is being extracted.
Claim 3 merely further specifies how data is being extracted.
Claim 4 merely further specifies how data is being extracted.
Claim 5 merely further specifies how data is being extracted. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Khasis (US 20170262790) in view of Winkle (US 20170336126).
As per Claim 1:
Khasis discloses the following limitations:
“an extraction unit configured to extract, for each of the plurality of candidates, a low-temperature environment part in which a temperature in a delivery environment of the article along the candidate is estimated to be lower than temperatures of other parts of the candidate when the setting information about the cooling retention is acquired, or a high-temperature environment part in which the temperature is estimated to be higher than temperatures of other parts of the candidate when the setting information about the heat retention is acquired”
Khasis Figure 2 shows how the system generates multiple potential routes. Paragraph [0092] states that "Natural-world constraints" are one of five factors used to optimize and select between candidate routes. Paragraph [0106] details that the system will retrieve "natural-world information" from a database it is clear from Paragraph [0107] that this "natural-world information" directly corresponds to the locations along the candidate routes as it states, "Natural-world constraints may also comprise geographic limitations".
“and a route determination unit configured to determine the transport route from among the plurality of candidates so that the temperature in the delivery environment of the article becomes low based on a length of the low-temperature environment part when the setting information about the cooling retention is acquired, and determine the transport route from among the plurality of candidates so that the temperature in the delivery environment of the article becomes high based on a length of the high-temperature environment part when the setting information about the heat retention is acquired.”
Khasis Paragraph [0107] goes on to state " For example, a route sequence may be optimized based on geographic properties of the roads of the route, such as if a delivery vehicle is delivering fresh seafood, it may want to avoid direct sunlight and may be routed through low sunlight roads, such as, e.g., between valleys wherein hills and mountains provide shade, or between high buildings and skyscrapers. A route may also be sequenced to avoid sunlight for heat reduction of the vehicles, which in turn may reduce energy consumption due to the vehicles' operation at lower temperatures. This data may be accumulated first-hand by the vehicles of the fleet that may record environmental properties, such as, e.g., light exposure, wind speed, temperature, and humidity, or it may be acquired through a third-party source. An example of a third party source may be government data about a sign that reads, “Daylight Headlight Section”, which may indicate dark driving areas, such as, e.g., a wooded area."
Examiner’s Note: Whilst this passage uses the specific example of a seafood driver wishing to avoid direct sunlight, it would be obvious to one of ordinary skill in the art that the exact opposite could also be performed whereby a driver wishing to keep a payload warm merely picks the inverse route where direct sunlight is maximized.
Khasis does not disclose the following limitation that Winkle does disclose:
“an acquisition unit configured to acquire setting information related to necessity of at least one of cooling retention and heat retention of the article”
Winkle Paragraph [0049] " In step 402, a transport temperature threshold is obtained for a product to be transported to a delivery location by a delivery vehicle. One or more temperature thresholds (and in some instances corresponding duration thresholds) may be associated with a product. The temperature threshold may be a minimum temperature, a maximum temperature, a desired transport temperature, a temperature associated with a corresponding duration of time, or the like."
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the system the determines routes based on temperature zones of Khasis with the ability to receive information about the temperature requirements of food disclosed by Winkle. One of ordinary skill in the art would be motivated to make this modification in order to make the system more efficient by allowing for automation of the process.
As per Claim 6, this claim is substantially similar to Claim 1 and is therefore rejected using the same citations and rationale.
As per Claim 7, this claim is substantially similar to Claim 1 and is therefore rejected using the same citations and rationale. 
Claims 2, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Khasis (US 20170262790) in view of Winkle (US 20170336126) in view of Woro (US 20090125275).
 With regards to Claim 2, Khasis in view of Winkle discloses all of the limitations of the independent Claim 1 but does not disclose the following limitation that Woro does disclose:
“wherein the extraction unit is configured to extract the low-temperature environment part or the high-temperature environment part based on a three- dimensional model obtained by modelling a surrounding region of the candidate.”
Woro Paragraph [0084] " Simulated monthly (or other interval) shadow extent is then extracted based on the latitude/longitude (XY) location of individual building and tree height (determined by Z value in the data)."
Examiner’s Note: Zones in shadow constitute zones of lower temperature relative to the surrounding region.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the temperature zone routing system disclosed by Khasis in view of Winkle with the three-dimensional modeling to determine temperature zones disclosed by Woro. One of ordinary skill in the art would have been motivated to make this modification in order to make the system more effective by determining ahead of time where the zones of low temperature are going to be.
With regards to Claim 3, Khasis in view of Winkle in view of Woro discloses all of the limitations of Claim 2, Woro further discloses the following limitation:
“wherein the extraction unit is configured to extract the low-temperature environment part or the high-temperature environment part based on a result of a simulation of incidence of sunlight using the three-dimensional model.”
Woro Paragraph [0084] " Simulated monthly (or other interval) shadow extent is then extracted based on the latitude/longitude (XY) location of individual building and tree height (determined by Z value in the data)."
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the temperature zone routing system disclosed by Khasis in view of Winkle with the sunlight incidence simulation of Woro. One of ordinary skill in the art would have been motivated to make this modification in order to make the system more efficient as sun coverage is one of the simplest methods for determining relative temperature difference between adjacent zones. 
Claims 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Khasis (US 20170262790) in view of Winkle (US 20170336126) in view of Angle (US 20140207281).
With regards to Claim 4, Khasis in view of Winkle discloses all of the limitations of the independent Claim 1 but does not disclose the following limitation that Angle does disclose:
“wherein the extraction unit is configured to extract the low-temperature environment part or the high-temperature environment part based on sensing data collected by the autonomous mobile body.”
Angle Paragraph [0097] "As indicated in FIG. 26, the mapping and navigation routine enables the mobile robot 200 to measure and store sensor temperature readings 605 throughout the enclosure space 20 to create 2 dimensional or 3 dimensional map of temperature readings 605 throughout the enclosure space 20."
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the temperature zone routing system disclosed by Khasis in view of Winkle with the temperature extraction based on readings recorded on an autonomous mobile vehicle disclosed by Angle. One of ordinary skill in the art would have been motivated to make this modification in order to make the system more efficient by allowing for a further automation of the process. 
With regards to Claim 5, Khasis in view of Winkle discloses all of the limitations of the independent Claim 1 but does not disclose the following limitation that Angle does disclose:
“wherein the extraction unit is configured to extract the low-temperature environment part or the high-temperature environment part based on a temperature distribution of a surrounding region of the candidate.”
Angle Paragraph [0097] "As indicated in FIG. 26, the mapping and navigation routine enables the mobile robot 200 to measure and store sensor temperature readings 605 throughout the enclosure space 20 to create 2 dimensional or 3 dimensional map of temperature readings 605 throughout the enclosure space 20."
Examiner’s Note: The result of the temperature mapping process is a map of the space where the surrounding temperature of all locations within the space are known.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the temperature zone routing system disclosed by Khasis in view of Winkle with a record of the temperature distribution around an area disclosed by Angle. One of ordinary skill in the art would be motivated to make this modification in order to make the system more efficient by allowing for a further automation of the process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Godfrey Maciorowski, whose telephone number is (571) 272-4652. The examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach examiner by telephone are unsuccessful the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.







Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.A.M./Examiner, Art Unit 3667                                                                                                                                                                                                        

/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                        

December 2, 2022